     Case 4:19-cv-00226 Document 413-5 Filed on 03/02/21 in TXSD Page 1 of 21




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION
DWIGHT RUSSELL, ET AL.
    On behalf of themselves and all
    Others similarly situated,

         Plaintiffs,

v.                                             C.A. No. 4:19-CV-00226

HARRIS COUNTY, TEXAS, ET AL.,
    Defendants.



                 NON-PARTY FELONY JUDGES’ MOTION TO QUASH




                                Exhibit E

 Plaintiffs’ Discovery Requests Served on Felony Judges

                           Pre-Dismissal from Suit
   Case
   Case4:19-cv-00226
        4:19-cv-00226 Document
                      Document413-5
                               211-1 Filed
                                     Filedon
                                           on03/02/21
                                             07/10/20in
                                                      inTXSD
                                                        TXSD Page
                                                             Page21of
                                                                   of21
                                                                      6



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                      )
DWIGHT RUSSELL, et al.                )
                                      )
      On behalf of themselves and all )
      others similarly situated,      )                       Case No. 4:19-cv-00226
                                      )                       (Class Action)
              Plaintiffs,             )
                                      )
v.                                    )
                                      )
HARRIS COUNTY, TEXAS, et al.          )
                                      )
                                      )
              Defendants.             )
____________________________________)


                       PLAINTIFFS’ INTERROGATORIES
            TO DEFENDANTS HARRIS COUNTY DISTRICT COURT JUDGES

       Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure and the Local Rules

of the Southern District of Texas, Plaintiffs, by and through their undersigned counsel, hereby

request that Defendants Harris County District Court Judges (“Felony Judges”) answer the

following interrogatories in writing under oath within thirty (30) days of the date of service.


                                        INSTRUCTIONS

       1.      The provisions of Fed. R. Civ. P. 26 and 33 and Local Rule 33 are incorporated

by reference herein.

       2.      If any Interrogatory cannot be complied within in full, it should be complied with

to the extent possible, and an explanation should be provided as to why full compliance is not

possible.

       3.      These Interrogatories shall be interpreted to be inclusive rather than exclusive.
   Case
   Case4:19-cv-00226
        4:19-cv-00226 Document
                      Document413-5
                               211-1 Filed
                                     Filedon
                                           on03/02/21
                                             07/10/20in
                                                      inTXSD
                                                        TXSD Page
                                                             Page32of
                                                                   of21
                                                                      6



       4.      You must respond separately to each Interrogatory. These Interrogatories should

be construed independently and not by reference to any other Interrogatory for the purpose of

limitation.

       5.      In the event that a Defendant Felony Judge contends that any of these

Interrogatories are objectionable, in whole or in part, the Defendant Felony Judge shall state with

particularity each such objection and the basis therefore, and shall respond to the remainder of

the Interrogatory to the extent that the Defendant Felony Judge is not objecting to it.

       6.      In the event that You object to any Interrogatory on the ground that it is vague

and/or ambiguous, identify the particular words, terms or phrases that You assert make such

Interrogatory vague and/or ambiguous.

       7.      If objection is made to disclosing any information responsive to these

Interrogatories on the basis of any claim of privilege, provide a statement setting for the

information required by Fed. R. Civ. P. 26(b)(5)(A) and the Local Rules.

       8.      The use of the singular form of any word includes the plural and vice versa.

       9.      In accordance with Fed. R. Civ. P. 26, these Interrogatories are continuing in

nature and require the Defendant Felony Judges to serve supplemental or amended responses in a

timely manner in the event that the Defendant Felony Judges obtain or discover additional

information after responding to the Interrogatories.

       10.     In answering these interrogatories, You shall furnish all Information, however

obtained, including hearsay, which is available to You, and Information known by or in

possession of You, Your agents, and Your attorneys, or appearing in Your records. If You cannot

answer an Interrogatory in full after exercising due diligence to secure the Information needed to

do so, You shall state an answer to the extent possible, specifying Your ability to answer the
   Case
   Case4:19-cv-00226
        4:19-cv-00226 Document
                      Document413-5
                               211-1 Filed
                                     Filedon
                                           on03/02/21
                                             07/10/20in
                                                      inTXSD
                                                        TXSD Page
                                                             Page43of
                                                                   of21
                                                                      6



remainder, and stating whatever Information or knowledge You have concerning the unanswered

portion.

       11.        Unless otherwise specified in these Interrogatories, all Interrogatories should be

construed to cover the period January 1, 2019 through the present.


                                           DEFINITIONS

       12.        “All” means “any and all,” and the word “any” shall be understood to include and

encompass “all.”

       13.        “And” and “or” shall be construed conjunctively or disjunctively, whichever

makes the request more inclusive.

       14.        Any pronoun shall be construed to refer to the masculine, feminine, or neuter

gender and singular or plural, as in each case is most appropriate.

       15.        “Bail” means any condition of pretrial release (including a personal bond)

       16.        “Bail hearing” means any proceeding at which conditions of release are

determined.

       17.        “Concerning” means constituting, pertaining to, making reference to, comprising,

evidencing, alluding to, responding to, connected with, commenting on, with respect to, about,

regarding, resulting from, embodying, explaining, supporting, contradicting, discussing,

showing, describing, reflecting, analyzing, setting forth, in respect of, having a relationship to, or

in any way being factually, legally or logically connected to, in whole or in part, the stated

subject matter.

       18.        “Communication” when used herein means any form of information exchange, or

attempted exchange, by any media in any manner, whether oral or written, including without

limitation: correspondence, electronic mail (“email”), social media messages or posts, online
   Case
   Case4:19-cv-00226
        4:19-cv-00226 Document
                      Document413-5
                               211-1 Filed
                                     Filedon
                                           on03/02/21
                                             07/10/20in
                                                      inTXSD
                                                        TXSD Page
                                                             Page54of
                                                                   of21
                                                                      6



discussion board posts and messages, face-to-face conversation, meeting or conference, telexes,

facsimile transmissions, recordings in any medium of oral communication, telephone and

message logs, and notes or memoranda relating to any written, electronic or oral communication,

tweets, blogs or text messages. The word “communication” includes internal communications.

       19.     “Document” shall have the full meaning ascribed under the Federal Rules of Civil

Procedure and shall mean, without limitation, any written, recorded, or graphic material of any

kind within your possession, custody, or control, whether in paper or electronic form. The term

includes, but is not limited to, all agreements; contracts; letters; telegrams; communications;

facsimile transmissions; memoranda; reports; records; studies; instructions; specifications;

handwritten or typewritten notes; notebooks; scrapbooks; diaries; calendars; plans; drawings;

sketches; diagrams; minutes of meetings, conferences, and telephone or other conversations;

photocopies; charts; graphs; descriptions; drafts; ledgers; financial statements or reports;

invoices; bills; microfilm, microfiche, tape, disk, or diskette recordings; computer records and

computer printouts; and emails, electronic intraoffice or interoffice messages, chats, or text

messages.

       20.     “Hearing Officers” means the Harris County Criminal Law Hearing Officers.

       21.     “Include” or “including” denotes a portion of a larger whole and is used without

limitation.

       22.     “Relating to” shall mean in whole or in part, constituting, containing, referring to,

discussing, dealing with, describing, reflecting, or pertaining to in any way whatsoever.

       23.     “You,” “your,” and “yours” means the Defendant Harris Country Criminal Law

Judge, and any or all of his or her officers, employees, representatives, or agents.
   Case
   Case4:19-cv-00226
        4:19-cv-00226 Document
                      Document413-5
                               211-1 Filed
                                     Filedon
                                           on03/02/21
                                             07/10/20in
                                                      inTXSD
                                                        TXSD Page
                                                             Page65of
                                                                   of21
                                                                      6



                                      INTERROGATORIES

Interrogatory No. 1:

For each Felony Judge, provide the case number and the date of each formal, on-the-record,

adversarial, evidentiary bail hearings that s/he presided over from January 1, 2020 to the present.

Interrogatory No. 2:

For each Felony Judge, please identify whether s/he makes a factual finding on the record as to a

defendant’s ability to pay the required amount before requiring secured money bail as a

condition of release.

Interrogatory No. 3:

For each Felony Judge, where s/he makes a bail decision that will result in continued detention

(either due to inability to pay or because it is a transparent order of pretrial detention), does s/he

make substantive findings on the record about whether pretrial detention is necessary because no

other less restrictive alternative is available to serve a compelling government interest?

Interrogatory No. 4:

For each Felony Judge, what evidentiary standard does s/he apply to make the finding that

pretrial detention is necessary for a defendant where pretrial detention will result from the

defendant’s inability to pay the amount of the required secured money bail?



                                       Respectfully submitted,

                                       s/ Neal S. Manne
                                       Neal S. Manne
                                       State Bar No.: 12937980
                                       Lexie G. White
                                       State Bar No.: 24048876
                                       Joseph S. Grinstein
                                       State Bar No.: 24002188
                                       SUSMAN GODFREY L.L.P.
Case
Case4:19-cv-00226
     4:19-cv-00226 Document
                   Document413-5
                            211-1 Filed
                                  Filedon
                                        on03/02/21
                                          07/10/20in
                                                   inTXSD
                                                     TXSD Page
                                                          Page76of
                                                                of21
                                                                   6



                         1000 Louisiana Street, Suite 5100
                         Houston, TX 77002
                         Phone: (713) 651-9366
                         nmanne@susmangodfrey.com
                         lwhite@susmangodfrey.com
                         jgrinstein@susmangodfrey.com

                         Michael Gervais (Pro Hac Vice)
                         SUSMAN GODFREY L.L.P.
                         CA Bar No. 330731
                         1900 Avenue of the Stars, Suite 1400
                         Los Angeles, CA 90046
                         Phone: (310) 789-3100
                         mgervais@susmangodfrey.com

                         Alec Karakatsanis (Pro Hac Vice)
                         D.C. Bar No. 999294
                         Elizabeth Rossi (Pro Hac Vice)
                         D.C. Bar No. 1500502
                         CIVIL RIGHTS CORPS
                         910 17th Street NW, Suite 200
                         Washington, DC 20006
                         Phone: (202) 599-0953
                         Fax: (202) 609-8030
                         alec@civilrightscorps.org
                         elizabeth@civilrightscorps.org

                         Mimi Marziani (Pro Hac Vice)
                         State Bar No. 24091906
                         Liyah Brown (Pro Hac Vice)
                         D.C. Bar. No. 500149
                         Peter Steffensen
                         State Bar No. 24106464
                         TEXAS CIVIL RIGHTS PROJECT
                         2202 Alabama Street
                         Houston, TX 77004
                         liya@texascivilrightsproject
                         mimi@texascivirightsproject.org
                         peter@texascivilrightsproject.org

                         Attorneys for Plaintiffs and the Putative Class
     Case
     Case4:19-cv-00226
          4:19-cv-00226 Document
                        Document413-5
                                 215-1 Filed
                                       Filedon
                                             on03/02/21
                                               07/12/20in
                                                        inTXSD
                                                          TXSD Page
                                                               Page81of
                                                                     of21
                                                                        6



                       IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                             )
RUSSELL, et al.                              )
                                             )
Plaintiffs,                                  )
                                             )              Case No. 4:19-cv-00226
v.                                           )                  (Class Action)
                                             )          The Honorable Lee H. Rosenthal
HARRIS COUNTY, TEXAS, et al.                 )                U.S. District Judge
                                             )
Defendants.                                  )
                                             )

      PLAINTIFFS’ REQUESTS TO DEFENDANTS HARRIS COUNTY CRIMINAL
                 DISTRICT COURT JUDGES FOR PRODUCTION

        Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure and the Local Rules

of the Southern District of Texas, requests that Defendant Harris County Criminal District Court

Judges (“Felony Judges”), produce the following documents.

                                        INSTRUCTIONS

        1.       Unless the particular request indicates otherwise, the relevant time period to

which each request refers is from January 1, 2018 to the present.

        2.       Each category of documents or things in these requests extends to any documents

or things in your possession, custody, or control. A document or thing shall be deemed to be in

your possession, custody, or control if it is in your physical custody, or if it is in the physical

custody of any other person and you (a) own such document or thing in whole or in part; (b)

have a right by contract, statute, or otherwise to use, inspect, examine, or copy such document or

thing in whole or in part; (c) have an understanding, express or implied, that you may use,

inspect, examine, or copy such document or thing in whole or in part; or (d) as a practical matter,

have been able to use, inspect, examine, or copy such document or thing in whole or in part.



                                                 1
   Case
   Case4:19-cv-00226
        4:19-cv-00226 Document
                      Document413-5
                               215-1 Filed
                                     Filedon
                                           on03/02/21
                                             07/12/20in
                                                      inTXSD
                                                        TXSD Page
                                                             Page92of
                                                                   of21
                                                                      6



       3.      If any portion of any document is responsive to any document request, produce

the entire document. If the document contains both privileged and unprivileged material, produce

the document with the privileged material redacted, together with a statement concerning the

privilege asserted as required by paragraph 2 of these Instructions.

       4.      With respect to any document that is not produced, whether in whole or in part,

on the grounds of any privilege or otherwise, state the following: (a) The date of the document;

(b) The author of the document; (c) The recipient(s) of the document, if any (To/CC/BCC fields);

(d) The subject matter of the document; (e) The nature of the document (letter, memorandum,

notes, etc.); (f) The privilege(s) claimed; (g) A description of the privilege(s) so as to explain the

basis for withholding the document or thing in sufficient detail so as to enable the claim of

privilege to be adjudicated, if necessary; (h) Whether the document or thing has been redacted;

and (i) The number of pages.

       5.      These document requests seek production of all documents described, including

all drafts, of whatever date, and all non-identical copies or originals. In the event that multiple

copies of a document exist, produce every copy on which appear any notations or markings of

any sort that do not appear on any other copy.

       6.      If any document or thing or any part of any document or that you are requested to

produce or identify herein was at one time in existence, but has been lost, discarded, or

destroyed, identify in writing each document or thing and provide the following information: (a)

the date or approximate date it was lost, discarded, or destroyed; (b) the circumstances and

manner in which it was lost, discarded, or destroyed; (c) the reason(s) for disposing of the

document (if discarded or destroyed); (d) the identity of all persons authorizing the document

and/or having knowledge of the document; (e) the identity of the person(s) who lost, discarded,



                                                  2
   Case
    Case4:19-cv-00226
         4:19-cv-00226 Document
                        Document413-5
                                 215-1 Filed
                                        Filedon
                                              on03/02/21
                                                 07/12/20ininTXSD
                                                              TXSD Page
                                                                    Page10 of 6
                                                                         3 of 21




or destroyed the document; (f) the identity of any persons having knowledge of the contents

thereof; and (g) a detailed summary of the nature and contents of the document, including the

author(s) of the document(s), the name of the person(s) to whom the document(s) was (were)

delivered or addressed, including indicated or blind copy recipients, the date of the document(s),

and a description of the subject matter thereof, including any attachment or appendices, and the

number of pages.

         7.    Whenever appropriate, the singular form of a word should be interpreted in the

plural, and the plural form of a word should be interpreted in the singular.

         8.    If you have no documents responsive to a request, please state this in your

response to the specific request.

         9.    If you object to any of the requests for documents and thing set forth below, you

must fully set forth your objections in writing. If objection is made to part of any request for any

document and thing, the part should be specified. If you object to any request or part of any

request, you must produce all documents to which your objection does not apply.

         10.   Pursuant to Federal Rule of Civil Procedure 26(e)(1), this Request for Production

shall be deemed continuing so as to require further and supplemental production if you obtain or

discover additional documents between the time of initial production and the time of hearing OR

trial.

         11.   Each Request for Production shall be construed independently and no Request for

Production shall limit the scope of any other Request for Production.


                                         DEFINITIONS

         1.    “All” means “any and all,” and the word “any” shall be understood to include and

encompass “all.”


                                                 3
  Case
   Case4:19-cv-00226
        4:19-cv-00226 Document
                       Document413-5
                                215-1 Filed
                                       Filedon
                                             on03/02/21
                                                07/12/20ininTXSD
                                                             TXSD Page
                                                                   Page11 of 6
                                                                        4 of 21




       2.         “And” and “or” shall be construed conjunctively or disjunctively, whichever

makes the request more inclusive.

       3.         Any pronoun shall be construed to refer to the masculine, feminine, or neuter

gender and singular or plural, as in each case is most appropriate.

       4.         “Bail” means any condition of pretrial release (including a personal bond)

       5.         “Bail hearing” means any proceeding at which conditions of release are

determined.

       6.         “Concerning” means constituting, pertaining to, making reference to, comprising,

evidencing, alluding to, responding to, connected with, commenting on, with respect to, about,

regarding, resulting from, embodying, explaining, supporting, contradicting, discussing,

showing, describing, reflecting, analyzing, setting forth, in respect of, having a relationship to, or

in any way being factually, legally or logically connected to, in whole or in part, the stated

subject matter.

       7.         “Communication” when used herein means any form of information exchange, or

attempted exchange, by any media in any manner, whether oral or written, including without

limitation: correspondence, electronic mail (“email”), social media messages or posts, online

discussion board posts and messages, face-to-face conversation, meeting or conference, telexes,

facsimile transmissions, recordings in any medium of oral communication, telephone and

message logs, and notes or memoranda relating to any written, electronic or oral communication,

tweets, blogs or text messages. The word “communication” includes internal communications.

       8.         “Document” shall have the full meaning ascribed under the Federal Rules of

Civil Procedure and shall mean, without limitation, any written, recorded, or graphic material of

any kind within your possession, custody, or control, whether in paper or electronic form. The



                                                   4
  Case
   Case4:19-cv-00226
        4:19-cv-00226 Document
                       Document413-5
                                215-1 Filed
                                       Filedon
                                             on03/02/21
                                                07/12/20ininTXSD
                                                             TXSD Page
                                                                   Page12 of 6
                                                                        5 of 21




term includes, but is not limited to, all agreements; contracts; letters; telegrams; communications;

facsimile transmissions; memoranda; reports; records; studies; instructions; specifications;

handwritten or typewritten notes; notebooks; scrapbooks; diaries; calendars; plans; drawings;

sketches; diagrams; minutes of meetings, conferences, and telephone or other conversations;

photocopies; charts; graphs; descriptions; drafts; ledgers; financial statements or reports;

invoices; bills; microfilm, microfiche, tape, disk, or diskette recordings; computer records and

computer printouts; and emails, electronic intraoffice or interoffice messages, chats, or text

messages.

       9.      “Hearing Officers” means the Harris County Criminal Law Hearing Officers.

       10.     “Include” or “including” denotes a portion of a larger whole and is used without

limitation.

       11.     “Relating to” shall mean in whole or in part, constituting, containing, referring to,

discussing, dealing with, describing, reflecting, or pertaining to in any way whatsoever.

       12.       “You,” “your,” and “yours” means the Defendant Harris Country Criminal Law

Judge, and any or all of his or her officers, employees, representatives, or agents.


                               REQUESTS FOR PRODUCTION

Request No. 1:

All communications to or from any of the Defendant Felony Judges relating to any proposed or

enacted general order regulating bail between January 1, 2019 and the present.

Request No. 2:

All communications to or from any of the Defendant Felony Judges, or anyone acting on behalf

of the Defendant Felony Judges, and any of the Hearing Officers relating to bail between January

1, 2019 and the present.


                                                 5
  Case
   Case4:19-cv-00226
        4:19-cv-00226 Document
                       Document413-5
                                215-1 Filed
                                       Filedon
                                             on03/02/21
                                                07/12/20ininTXSD
                                                             TXSD Page
                                                                   Page13 of 6
                                                                        6 of 21




Request No. 3:

Any bail schedules or other instructions, guidelines, or advisories from any of the Defendant

Felony Judges, or anyone acting on behalf of any of the Defendant Judges, to any of the Hearing

Officers and/or to Harris County Pretrial Services or any employee of Harris County Pretrial

Services relating to bail that have been in effect between January 1, 2017 and the present.

Request No. 4:

All documents reflecting, constituting, or referring in any way to a comment or statement, made

outside of a judicial hearing, relating to bail in Harris County.


DATE: July [], 2020                                    Respectfully Submitted,

/s/ Alec Karakatsanis                                  /s/ Neal S. Manne
/s/ Elizabeth Rossi                                    Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)                Texas Bar No. 12937980
alec@civilrightscorps.org                              nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                         Lexie G. White
elizabeth@civilrightscorps.org                         Texas Bar No. 24048876
Civil Rights Corps                                     lwhite@susmangodfrey.com
1601 Connecticut Ave NW, Suite 800                     Joseph S. Grinstein
Washington, DC 20009                                   Texas Bar No. 24002188
Telephone: (202) 681-2721                              jgrinstein@susmangodfrey.com
                                                       SUSMAN GODFREY L.L.P.
/s/ Liyah Brown                                        1000 Louisiana Street, Suite 5100
Mimi Marziani (Pro Hac Vice)                           Houston, Texas 77002
Texas State Bar No. 24091906                           Telephone: (713) 651-9366
mimi@texascivilrightsproject.org                       Facsimile: (713) 654-6666
Liyah Brown (Pro Hac Vice)
D.C. Bar No. 500149                                    /s/ Michael Gervais
liyah@texascivilrightsproject.org                      Michael Gervais (Pro Hac Vice)
Peter Steffensen                                       mgervais@susmangodfrey.com
Texas State Bar No. 24106464                           SUSMAN GODFREY L.L.P.
Southern District No. 3327006                          1900 Avenue of the Stars, #1400
peter@texascivilrightsproject.org                      Los Angeles, CA 90067
Texas Civil Rights Project                             Telephone: (310) 789-3100
2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118



                                                  6
  Case 4:19-cv-00226 Document 413-5 Filed on 03/02/21 in TXSD Page 14 of 21




                     IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                                   )
 RUSSELL, et al.                                   )
                                                   )
 Plaintiffs,                                       )
                                                   )
 v.                                                )       Case No. 4:19-cv-00226
                                                   )       (Class Action)
 HARRIS COUNTY, TEXAS, et al.                      )       The Honorable Lee H. Rosenthal
                                                   )       U.S. District Judge
 Defendants.                                       )
                                                   )


           PLAINTIFFS’ SECOND SET OF REQUESTS FOR PRODUCTION TO
       19 DEFENDANT HARRIS COUNTY CRIMINAL DISTRICT COURT JUDGES

        Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure and the Local Rules
of the Southern District of Texas, plaintiffs request that Defendant Harris County District Court
Judges (“Felony Judges”) produce the following documents.

                                            INSTRUCTIONS


      1. Unless the particular request indicates otherwise, the relevant time period to which each
         request refers is from January 1, 2015 to the present.
      2. Manner of Responding. Your written response shall state, with respect to each item or
         category, that inspection and related activities will be permitted as requested unless the
         request is refused, in which event the reasons for refusal shall be stated. If the refusal relates
         to part of an item or category, the part shall be specified.
      3. Manner of Producing. The documents responsive to these requests shall be produced in
         compliance with the terms described in the ESI Protocol.
      4. Scope of the Requests. All requests are for documents applicable to, relating to, or
         concerning the Defendant, as “Defendant” is defined in the Definitions section.
      5. Possession, Custody, Control. Each category of documents or things in these requests
         extends to any documents or things in your possession, custody, or control. A document or
         thing shall be deemed to be in your possession, custody, or control if it is in your physical
         custody, or if it is in the physical custody of any other person and you (a) own such
         document or thing in whole or in part; (b) have a right by contract, statute, or otherwise to
         use, inspect, examine, or copy such document or thing in whole or in part; (c) have an
         understanding, express or implied, that you may use, inspect, examine, or copy such


                                                       1
Case 4:19-cv-00226 Document 413-5 Filed on 03/02/21 in TXSD Page 15 of 21




   document or thing in whole or in part; or (d) as a practical matter, have been able to use,
   inspect, examine, or copy such document or thing in whole or in part.
           Where documents or things in the possession, custody, or control of any individual,
   agency, office, firm, corporation, or partnership are requested, such request also pertains
   to documents in the possession, custody, or control of employees, agents, guardians,
   partners, representatives, and—unless privileged or protected—attorneys of such
   individuals, agencies, offices, firms, corporations, or partnerships, unless otherwise
   specified. Responsive documents applicable to that time period shall be produced whether
   they originated or were adopted prior to or during that time period.
6. In Case of Ambiguity. If, in responding to these Requests, you encounter any ambiguity in
   construing any request, instruction, or definition, set forth the matter deemed ambiguous
   and the construction used in responding.
7. Objections. If an objection to a request is based upon a claim of privilege, attorney work
   product, or any other basis, please identify, contemporaneously with producing responses
   to these Requests, in writing each document so withheld by providing the following
   information:
       a. the date or approximate date of the document;
       b. the type of document (e.g., letter, memorandum);
       c. a description of the subject matter of the document;
       d. each and every person who prepared, signed, or participated in the preparation of
          the document or any copy thereof;
       e. each and every person who received the document or any copy thereof;
       f. the present custodian(s) of each document;
       g. a list of attachments or enclosures to the document; and
       h. the nature of the privilege asserted and any statutes, rules, or cases that you contend
          support the assertion of privilege.
8. Portions of Privileged Documents. Identify and produce all segregable portions of any
   responsive document to which a claim of privilege, attorney work product, or other basis
   for withholding the document does not apply.
9. Continuing Nature of Document Requests. These Requests for Production of Documents
   are continuing in character so as to require you to promptly amend or supplement your
   response if you discover or obtain further materials in accordance with Fed. R. Civ. P.
   26(e).
10. Lost or Destroyed Documents. If any document requested herein has been lost, discarded,
    or destroyed, please furnish a list identifying each such document as completely as possible
    including, without limitation, the following information: its author and addressee, each
    person to whom copies of the document were furnished or to whom the contents thereof
    were communicated, a comprehensive summary of the substance of the document, the date
    (or approximate date) of its disposal, the manner of its disposal, the reason for its disposal,
    the person authorizing its disposal, and the person disposing of the document.


                                              2
Case 4:19-cv-00226 Document 413-5 Filed on 03/02/21 in TXSD Page 16 of 21




11. The words “or,” “and,” “all,” “every,” “any,” “each,” “one or more,” “including,” and
    similar words of guidance, are intended merely as such, and should not be construed as
    words of limitation. The words “or” and “and” shall include each other whenever possible
    to expand, not restrict, the scope of the Request. The word “including” shall not be used to
    limit any general category or description that precedes it.
12. The connectives “and” and “or” shall be construed either disjunctively or conjunctively as
    necessary to bring within the scope of the discovery request all responses that might
    otherwise be construed to be outside the scope of the request.
13. The terms “any” and “all” shall each be construed as encompassing any and all. The terms
    “each” and “every” shall be construed as encompassing each and every.
14. “Including” means “including, but not limited to.”
15. The use of the singular form of any word includes the plural and vice versa.
16. The use of a word in its singular form shall be deemed to include within its use the plural
    as well, and vice versa, wherever necessary to bring within the scope of the discovery
    request matters that might otherwise be construed to be outside the scope of the request
17. The use of a verb in any tense shall encompass all other tenses, wherever necessary, to
    bring within the scope of the discovery request matters that might otherwise be construed
    as outside the scope of the request.
                                      DEFINITIONS
1. As used in these document requests, the following terms are to be interpreted in accordance
   with the following definitions. Notwithstanding any definition below, each word, term, or
   phrase used in these document requests is intended to have the broadest meaning permitted
   under the Federal Rules of Civil Procedure and the Local Rules:
2. The term “communication” shall mean the transmittal of information by any means.
3. The terms “concerning,” “relating to,” or “regarding” shall mean referring to, involving,
   pertaining to, constituting, comprising, containing, setting forth, showing, disclosing,
   describing, explaining, evidencing, summarizing, bearing upon, mentioning, referring to,
   or referencing in any way.
4. The term “defenses” means any and all affirmative defenses set forth in your Answer to
   the operative Complaint in this action.
5. The term “document” is defined to be synonymous in meaning and equal in scope to the
   usage of this term in Fed. R. Civ. P. 34(a)(1)(A), and specifically includes all electronically
   stored information. A draft or non-identical copy is a separate document within the
   meaning of this term.
6. The term “electronically stored information” (“ESI”) shall refer to any information, data,
   document, file, or metadata stored to or saved on any computer, electronic database,
   electronic device, email server or system, internal or external hard drive, Internet-
   based/cloud storage system, digital or recorded media of any kind (including CDs, DVDs,
   diskettes, magnetic tapes, magneto-optical media, flash/jump drives), mobile telephone or
   device, or server, is to be produced electronically. ESI includes, but is not limited to, user-
   created data such as word processing documents, spreadsheets, graphics, animations,

                                              3
Case 4:19-cv-00226 Document 413-5 Filed on 03/02/21 in TXSD Page 17 of 21




   presentations, email and attachments, audio, video and audiovisual recordings, and
   voicemail that are related to a claim or defense of a party, or which identifies a person or
   thing that is, in turn, discoverable. All ESI is to be produced in compliance with the terms
   described in the ESI Protocol.
7. The terms “you,” “your,” “Felony Judges,” and “Defendant” refer to Defendants Hazel B.
   Jones, Nikita V. Harmon, Robert Johnson, Kelli Johnson, Randy Roll, DaSean Jones,
   Danilo Lacayo, Chuck Silverman, Abigail Anastasio, Jason Luong, Greg Glass, Brian E.
   Warren, Frank Aguilar, Chris Morton, Josh Hill, Hilary Unger, Lori Chambers Gray, Amy
   Martin, Herb Ritchie, Ramona Franklin, Jesse McClure, III, George Powell, Brock
   Thomas, and their trustees, officials, agents, servants, employees, representatives,
   attorneys, predecessors or successors in interest, and any persons acting for or on behalf of
   the Felony Judges.
8. The term “employee” means all employees, officials, agents, managers, professionals,
   staff, office and clerical employees, temporary employees, trainees, and any other person
   compensated by Defendant, directly or indirectly, regardless of whether he or she is
   considered or classified as an independent contractor.
9. The terms “person” and “persons” mean the plural as well as the singular and include any
   natural person, alive or deceased; any firm, partnership, joint venture, joint stock company,
   unincorporated association or society, municipal or other corporation; any state, its
   agencies or political subdivisions, any court, the federal government, any other government
   entity; or any form of legal entity.
       a. The term “person” is defined as any natural person, alive or deceased, or any
          business, legal, or governmental entity, or association.
10. “Plaintiffs” refers to Dwight Russell, Joseph Ortuno, Johnnie Pierson, Christopher Clack,
    Maurice Wilson, and such other individuals subsequently added as plaintiffs to this case
    and who are parties to the case at the time of your responses.
11. The term “bail” means any condition of pretrial release (including a personal bond and
    non-financial conditions such as electronic monitoring, curfews, interlock devices, etc.).
12. The term “bail hearing” means any proceeding at which conditions of release are
    determined.
13. The term “bail review hearing” refers to a hearing that takes place in the courtroom of a
    Criminal District Court Judge that is transcribed on the record or otherwise recorded, that
    is adversarial in that both the State and the Defendant are represented (or the Defendant
    has waived representation), and that involves an opportunity for both the State and
    Defendant to present documentary evidence and witness testimony.
14. The term “hearing officers” means the Harris County Criminal Law Hearing Officers.
15. The term “indigent” refers to any felony arrestee who cannot afford to pay the cost of
    secured bail or a fee or cost associated with a condition of pretrial release in a case to be
    prosecuted in the Harris County Criminal District Courts without suffering hardship
    meeting the basic necessities of life, such as food, shelter, clothing, communication,
    transportation, and medical care, including, but not limited to, anyone who meets one or
    more of the following criteria:

                                             4
Case 4:19-cv-00226 Document 413-5 Filed on 03/02/21 in TXSD Page 18 of 21




       a. Is found to be indigent under the indigent defense plan of the Harris County
          Criminal District Courts;
       b. Is, or has dependents who are, eligible to receive food stamps, Medicaid,
          Temporary Assistance for Needy Families, Supplemental Security Income, Social
          Security Disability Income, public housing, or any other federal or state public
          assistance program based on financial hardship;
       c. Has a net household income that does not exceed 200% of the Poverty Guidelines
          as revised annually by the United States Department of Health and Human Services
          and published in the Federal Register;
       d. Is homeless as that term is defined by federal public health and welfare law found
          at 42 U.S.C. § 11302; or
       e. Is currently serving a sentence in a correctional institution, is currently residing in
          a public mental health facility or court-ordered treatment facility, or is subject to a
          proceeding in which admission or commitment to such a mental health facility is
          sought.
16. The term “personal bond” refers to an order releasing a person on unsecured bail.
17. The terms “policy,” “practice,” and “procedure” refer to any written or formal policy, rule,
    regulation, or guideline, or to any other practice of general applicability that may not have
    been reduced to writing or otherwise formalized.
18. The term “post-arrest process” refers to the period of time from the moment of arrest until
    a case resolves.
19. The term “relating to” shall mean in whole or in part, constituting, containing, referring to,
    discussing, dealing with, describing, reflecting, or pertaining to in any way whatsoever.
20. The term “secured bail amount” or “secured financial condition” or “secured money bail”
    refers to a requirement to make a cash payment prior to being released as a condition of
    being released.
21. The term “the Sheriff” refers to Harris County Sheriff Ed Gonzalez in his official capacity.
22. The term “the County” refers to Harris County and all of its agents and employees,
    including but not limited to the Harris County Criminal Law Hearing Officers.
23. The term “unsecured bail” or “unsecured bond” refers to release that is conditioned on a
    promise to pay a specific amount of money if the person does not appear for a court
    proceeding and the judge forfeits the bond.

                               REQUESTS FOR PRODUCTION

5. All documents or communications relating to bail, including any bail schedules or other
   instructions, guidelines, directives, or advisories from any of the Defendant Felony Judges
   relating to bail, and documents or communications relating to the development, adoption,
   rescission, proposed adoption, or proposed rescission of any such bail schedule, instruction,
   guideline, directive, or advisory.
6. All documents relating to felony bail policies or practices in Harris County from January
   1, 2015 through the present. Such policies include but are not limited to any and all bail

                                              5
Case 4:19-cv-00226 Document 413-5 Filed on 03/02/21 in TXSD Page 19 of 21




   schedules; the Public Safety Assessment and its incorporation into the bail schedule; the
   two General Orders issued in April 2020, Dkt. 214-7, Dkt. 32-6; and the July 21, 2017
   order authorizing public defenders to represent people at Article 15.17 bail hearings for
   purposes of bail but not for purposes of determining probable cause.
7. All documents relating to or referencing the March 23, 2017 “Recommended Standard Bail
   Practices.” (Bates stamp HC 120494)
8. All templates, forms, or scripts used or referred to by any of the Felony Judges in making
   bail decisions.
9. All documents reflecting any Felony Judge’s inquiry into any felony arrestee’s ability to
   pay and/or reflecting a felony arrestee’s financial information and ability to pay, including
   any forms completed by Pretrial Services that any Felony Judge referred to when
   considering bail, and any forms appointing counsel on the basis of indigence. If all
   documents of which the Felony Judges are aware are being produced by the County in
   response to RFP 13 served on the County, please so state.
10. All documents, policies, or training materials that have been in effect at any time since
    January 1, 2015 that relate to the definition of “indigence” or “ability to pay” that Hearing
    Officers or Felony Judges apply for purposes of determining bail, appointment of counsel,
    or ability to pay fines, fees, or costs associated with a conviction.
11. All training, onboarding, or transition materials provided to any newly-elected Harris
    County criminal district court judge or a Harris County Criminal Law Hearing Officer
    relating to bail, the post-arrest process, the magistration process, preliminary court
    appearances, or the judges’ preferences regarding bail decisions and conditions of release.
12. Documents reflecting the number of on-the-record bail hearings conducted in person in a
    Felony Judges’ courtroom for people detained in the jail at the time of the hearing and
    arrested for one or more felony offenses from January 1, 2015 through the present.
    Plaintiffs are requesting documents reflecting such bail hearings at which the felony
    arrestee personally attended the bail hearing and a court reporter transcribed it.
13. All correspondence submitted to any Felony Judge by or on behalf of a person detained
    pre-trial in the Harris County Jail, except correspondence filed by counsel.
14. All written decisions relating to bail.
15. All communications relating to Governor Abbott’s Executive Order GA-13, bail, and/or
    the post-arrest process.
16. All documents reflecting standing orders, policies, procedures, directives, guidelines or
    instructions relating to court appearance, in-person or virtually, from March 1, 2020 to the
    present.
17. All documents reflecting standing orders, policies, procedures, directives, guidelines or
    instructions relating to releasing medically vulnerable people from March 1, 2020 to the
    present.
18. All documents concerning case backlogs or delays in Harris County’s criminal district
    courts.


                                              6
  Case 4:19-cv-00226 Document 413-5 Filed on 03/02/21 in TXSD Page 20 of 21




   19. All documents relating to providing, assigning, or appointing lawyers to represent
       defendants who were released after arrest, who appear in court for a scheduled appearance
       without an attorney present, and in whose case the judge wants to address bail on that date.
   20. All documents reflecting the judges’ policies and practices relating to court-appointed
       counsel, including private counsel and the Public Defender’s Office.
   21. All documents reflecting any campaign donations or gifts from any lawyer who has
       practiced in the judge’s courtroom to the judge.
   22. All documents reflecting every case in which the judge authorized an appointed lawyer or
       public defender to hire an investigator, social worker, and/or expert.
   23. All documents showing that, in Harris County or any other jurisdiction, secured money
       bail is more effective than other conditions of release at reasonably assuring court
       appearance or community safety, or preventing flight.
   24. All documents reflecting any study any Felony Judge has done to assess the comparative
       rates, in Harris County, of new criminal activity, bond-condition violations, nonappearance
       or failure-to-appear of felony arrestees released on different types of bonds.
   25. All documents relating to a pending or concluded proceeding against any of the Felony
       Judges before the Texas Commission on Judicial Ethics.
   26. All documents reflecting, constituting, or referring in any way to a comment or statement
       by a Felony Judge, made outside of a judicial hearing, relating to bail in Harris County
       between January 1, 2015 and the present.
   27. Any and all litigation hold notices, document preservation notices and/or other
       communications, memorandums, or documents provided by the Felony Judges or their
       agents or representatives to any current or former personnel, employees, agents, officers,
       officials, or representatives regarding the need to suspend document destruction for the
       purposes of preserving evidence, including electronic documents and data, relating to the
       above-captioned lawsuit.


Date: December 3, 2020                              Respectfully Submitted,

/s/ Alec Karakatsanis                               /s/ Neal S. Manne
/s/ Elizabeth Rossi                                 Neal S. Manne
Alec George Karakatsanis (Pro Hac Vice)             Texas Bar No. 12937980
alec@civilrightscorps.org                           nmanne@susmangodfrey.com
Elizabeth Rossi (Pro Hac Vice)                      Lexie G. White
elizabeth@civilrightscorps.org                      Texas Bar No. 24048876
Jeffrey Stein (Pro Hac Vice)                        lwhite@susmangodfrey.com
jeff@civilrightscorps.org                           Joseph S. Grinstein
Civil Rights Corps                                  Texas Bar No. 24002188
1601 Connecticut Ave NW, Suite 800                  jgrinstein@susmangodfrey.com
Washington, DC 20009                                SUSMAN GODFREY L.L.P.
Telephone: (202) 681-2721                           1000 Louisiana Street, Suite 5100

                                                7
  Case 4:19-cv-00226 Document 413-5 Filed on 03/02/21 in TXSD Page 21 of 21




                                          Houston, Texas 77002
/s/ Liyah Brown                           Telephone: (713) 651-9366
Mimi Marziani (Pro Hac Vice)              Facsimile: (713) 654-6666
Texas State Bar No. 24091906
mimi@texascivilrightsproject.org          /s/ Michael Gervais
Liyah Brown (Pro Hac Vice)                Michael Gervais (Pro Hac Vice)
D.C. Bar No. 500149                       mgervais@susmangodfrey.com
liyah@texascivilrightsproject.org         SUSMAN GODFREY L.L.P.
Peter Steffensen                          1900 Avenue of the Stars, #1400
Texas State Bar No. 24106464              Los Angeles, CA 90067
Southern District No. 3327006             Telephone: (310) 789-3100
peter@texascivilrightsproject.org
Texas Civil Rights Project
2202 Alabama Street
Houston, TX 77004
Telephone: 512-474-5073 ext. 118




                                      8
